Citation Nr: 1012072	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for leukemia, including 
chronic myelomonocytic leukemia (CML) and acute 
myelologeonous leukemia (AML), to include as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from August 1970 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The case was remanded by the Board in September 2008 for 
additional development.

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  

As discussed below, the evidence does not show that the 
Veteran has been diagnosed with hairy cell leukemia or any 
other B cell leukemias.  Therefore, the stay does not apply 
to this claim and the Board can proceed to decide the issue 
of service connection for leukemia.




FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam era, and is therefore is presumed to have been 
exposed to Agent Orange or other herbicide agents during that 
time.

2.  The Veteran has not been diagnosed with chronic 
lymphocytic leukemia or a B cell leukemia.

3.  The Veteran's leukemia was not manifest during service or 
within the post-service year.

CONCLUSION OF LAW

The Veteran's leukemia, including CML and AML, is not the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall considerations

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.

As was stated in the Introduction, the Board remanded this 
case in September 2008.  The case was remanded to allow the 
Veteran the opportunity to submit private medical opinions 
and for VA to obtain records from the Social Security 
Administration (SSA).  In October 2008, VA's Appeals 
Management Center (AMC) asked the Veteran to submit copies of 
any medical opinion regarding the etiology of his current CML 
and/or AML.  Likewise, the RO requested records from the SSA.  
These records were subsequently forwarded to VA.  

Thus, the Board's remand instructions were effectively 
complied with.  See Dyment v. West, 13 Vet.App. 141, 146-47 
(1999) [although under Stegall VA is required to comply with 
remand orders, substantial compliance, not absolute 
compliance, is required].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2006 prior to the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO also provided a statement of the case (SOC) 
and two supplemental statements of the case (SSOC) reporting 
the results of its reviews of the issue on appeal and the 
text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and Social Security Administration (SSA) records in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

The Board finds that a medical opinion on the question of 
service connection for leukemia is not required because 
opinions are only necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, as 
described in detail below, while the Veteran is presumed to 
have been exposed to herbicides during service there is no 
evidence to indicate that the Veteran's leukemia may be 
associated with his exposure.  The Veteran was asked to 
provide copies of medical opinions from his health care 
providers, but failed to do.  Furthermore, while E.R. noted 
that the Veteran has leukemia and was exposed to Agent 
Orange, she did not offer an opinion as to whether the 
Veteran's leukemia may be associated with his herbicide 
exposure.  Thus there is insufficient evidence establishing 
that the Veteran's presumptive disease was manifested during 
any pertinent presumptive period, or that the claimed 
disability may be associated with his service.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  Consequently, given the 
standard of the regulation, the Board finds that VA did not 
have a duty to assist that was unmet.

II.  The Merits of the Claim

Law

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  Certain chronic diseases, including 
leukemia, may be presumptively service connected if 
manifested to a degree of 10 percent or more within one year 
of leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2009).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  If so, the veteran is thereby entitled to 
a presumption of service connection for certain disorders 
listed under 39 C.F.R. § 3.309(e).  These diseases are 
chloracne; type II diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy (defined 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset); porphyria cutanea 
tarda; prostate cancer; respiratory cancers; AL amyloidosis, 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2009).  The Board notes that on May 7, 
2009, the regulations were amended to include AL amyloidosis.  
73 Fed. Reg. 65280 (May 7, 2009) (to be codified at 38 C.F.R. 
3.309(e)).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
oral, nasal, and pharyngeal cancer; bone and joint cancer; 
skin cancers (melanoma, basal, and squamous cell); breast 
cancer; female reproductive system cancer (cervix, uterus, 
ovary); testicular cancer; urinary bladder cancer; renal 
cancer; leukemia (other than chronic lymphocytic leukemia); 
abnormal sperm characteristics and infertility; spontaneous 
abortion; neonatal or infant death and stillbirth in 
offspring of exposed individuals; low birthweight in 
offspring of exposed individuals; birth defects (other than 
spina bifida) in offspring of exposed individuals; childhood 
cancer (including acute myelogenous leukemia) in offspring of 
exposed individuals; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders, including Parkinson's 
disease and amyotrophic lateral sclerosis; chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers); immune system 
disorders (immune suppression, autoimmunity); circulatory 
disorders; endometriosis; and effects of thyroid homeostasis; 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
rectum); and brain tumors, or any other disability not 
specified.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 
2007); See also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 
2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 
Fed.Reg. 59232 (Nov. 2, 1999).  

A Veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  VA has adopted the position 
that service in Vietnam requires having physically set foot 
in Vietnam.  The United State Court of Appeals for the 
Federal Circuit has clearly held that VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to a presumption of herbicide exposure and service 
connection for diseases associated with that exposure 
constitutes a permissible interpretation of 38 U.S.C.A. § 
1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. 
Ct. 1002 (2009). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Analysis

Here, the Veteran's DD 214 shows that he served in the 
Republic of Vietnam during the specified period, and he is 
thus presumed to have been exposed to herbicides.  There is 
no affirmative evidence to the contrary.

The Veteran's STRs are of record and show no treatment for, 
or diagnosis of, leukemia.  The Veteran indicated that he was 
in good health at his discharge examination in April 1972.  

Post-service medical records show that the Veteran was 
diagnosed with CML that evolved to AML in 2005.  A letter 
from E.R., R.N. dated in October 2008 indicates that it was 
unclear why the Veteran developed leukemia.  The letter also 
indicates that the Veteran reported his exposure to 
herbicides while in service.  

Here, although the Veteran has been diagnosed with leukemia, 
it was not shown to be manifest to a degree of 10 percent or 
more within one year of discharge from service.  The Veteran 
was discharged from service in 1972 and leukemia was not 
diagnosed until 2005.  Therefore, although the Veteran has a 
chronic disease for which service connection on a presumptive 
basis pursuant to 38 C.F.R. § 3.309(a) can be granted, since 
it was not manifest until over 30 years after service, 
service connection under 38 C.F.R. § 3.309(a) is not 
warranted.


Regarding service connection on a presumptive basis due to 
exposure to herbicides, the Veteran's CML and AML are not 
diseases that have been determined to be based on exposure to 
herbicides.  In fact, the Secretary of the Department of 
Veterans Affairs has specifically determined that a 
presumption of service connection based on exposure to 
herbicides for leukemia other than chronic lymphocytic 
leukemia to not be warranted.  To the extent that the 
Secretary of Veterans Affairs directed the Board to stay 
action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection 
for B cell leukemias based upon exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era, the Board 
observes that, in this case, the evidence does not show that 
the Veteran has ever been diagnosed with B cell leukemias or 
hairy cell leukemia.  On the contrary, the evidence shows 
that his leukemia began as AML that evolved to CML.  
Accordingly, the stay does not apply to this appeal and the 
Board can proceed to adjudicate the claim for service 
connection for leukemia based on in-service herbicide 
exposure.

Here, the medical evidence of record does not show that the 
Veteran has ever been diagnosed with chronic lymphocytic 
leukemia (or B cell leukemia); rather, he was diagnosed with 
CML and AML.  Therefore, presumptive service connection on 
the basis of exposure to herbicides is not warranted.

Additionally, no medical professional has opined that the 
Veteran's leukemia is related to his exposure to herbicides.  
In his substantive appeal, the Veteran indicated that two 
doctors had opined to him that his leukemia was due to 
exposure to herbicides; the case was remanded, in part, to 
afford the Veteran the opportunity to submit written nexus 
opinions from those doctors.  No such letters were received.  
Instead, the Veteran submitted a letter dated in October 2008 
from a nurse that indicates that it was unclear why the 
Veteran developed leukemia.  Although the nurse did note that 
the Veteran reported being exposed to herbicides, she still 
opined that the etiology of the Veteran's leukemia was 
unclear and did not relate his leukemia to in-service 
herbicide exposure.  She merely reiterated the Veteran's 
statement that he was exposed to Agent Orange, a fact that is 
not in dispute.  There is simply no competent medical 
evidence indicating that the Veteran's diagnosed forms of 
leukemia (AML and/or CML) are related to his in-service 
exposure to herbicides.

Furthermore, the Board finds that service connection is not 
warranted on a direct basis.  The Veteran's STRs do not show 
any in-service event, injury, or disease that could have 
caused his leukemia, nor does the Veteran contend that his 
leukemia was caused by anything other than exposure to 
herbicides.  The Veteran has not contended, nor does the 
evidence show, that his leukemia is directly related to his 
military service.  

In this case, the Board's finding is supported by the absence 
of any documented leukemia until the 2005.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Thus, the 
lack of any objective evidence of complaints, symptoms, or 
findings for over 30 years between the period of service and 
his claim for service connection is itself evidence which 
tends to show that this disability did not have its onset in 
service or for many years thereafter.

Lastly, the Board notes that leukemia (other than chronic 
lymphocytic leukemia) is a disease presumptively related to 
exposure to ionizing radiation.  38 C.F.R. § 3.309(d).  
However, the evidence does not show, nor does the Veteran 
contend, that he was exposed to ionizing radiation in 
service.  Therefore, service connection based on exposure to 
ionizing radiation is not warranted.

In sum, the competent medical evidence does not show that the 
Veteran's leukemia, including CML and AML, is related to his 
service in any way, under any of the presumptive bases or 
under a theory of direct service connection.

The Board acknowledges the Veteran's belief that he has 
leukemia, including CML and AML, that is related to his 
military service.  However, there is no evidence of record 
showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to etiology of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (1) (2009).  Consequently, the Veteran's own 
assertions as to etiology of a disability have no probative 
value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
leukemia, including CML and AML, that is traceable to disease 
or injury incurred in or aggravated during active military 
service.


ORDER

Entitlement to service connection for leukemia, including CML 
and AML, to include as a result of exposure to herbicides is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


